 



Exhibit 10(m)
GENERAL MOTORS
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM
(As amended through October 18, 2005)
     The Supplemental Executive Retirement Program (SERP) is an unfunded,
non-tax-qualified benefit program. The Program is structured to qualify for
certain exemptions from the eligibility, funding and other requirements of the
Employee Retirement Income Security Act of 1974 (ERISA) and, further, SERP
benefits are computed without regard to compensation limits imposed under the
Internal Revenue Code.
SECTION I. Purpose of the Program
     The purpose of the General Motors Supplemental Executive Retirement Program
(the Program) is to help provide eligible retiring salaried executive employees
of General Motors Corporation (hereinafter referred to as the “Corporation”) as
well as eligible retiring executive employees of GMAC, GMAM, and Saturn an
overall level of monthly retirement benefits which are competitive with the
benefits provided executives retiring from other major U.S. industrial
companies. To achieve this goal, the monthly retirement benefits determined
under the tax-qualified General Motors Retirement Program for Salaried Employees
(hereinafter referred to as the “Retirement Program”) and the GM Benefit
Equalization Plan (hereinafter referred to as the BEP-R), plus any benefits
payable under certain other GM-provided benefit programs, may be supplemented by
benefits provided under the formulas of this Program.
SECTION II. Administration of the Program

(a)   This Program shall at all times be maintained, considered, and
administered as a non-qualified plan that is wholly separate and distinct from
the Retirement Program and the BEP-R. Moreover, it shall be maintained as an
unfunded Program providing deferred compensation for a select group of
management or highly-compensated employees under Section 201(2) of ERISA.   (b)
  Benefits under this Program are not guaranteed.   (c)   The Corporation is the
Plan Administrator. The Plan Administrator has final discretionary authority to
construe, interpret, apply, and administer the Program and serves as the final
step of the Program appeal procedure. Any interpretation or determination
regarding the Program made by the Plan Administrator shall be given full force
and effect; unless it is proven that the interpretation or determination was
arbitrary and capricious.   (d)   Any and all decisions of the Plan
Administrator as to interpretation or application of this Program shall be
final, conclusive and binding upon all parties, including the Corporation, the
stockholders, and the participants and beneficiaries of the Program.   (e)   The
Plan Administrator shall have the full power to engage and employ such legal,
actuarial, auditing, tax, and other such agents, as it shall, in its sole
discretion, deem to be in the best interest of the Corporation, the Program, and
its participants and beneficiaries.   (f)   The expenses of administering this
Program are borne by the Corporation and are not charged against its
participants and beneficiaries.   (g)   Various aspects of Program
administration have been delegated to the Program recordkeeper selected by the
Plan Administrator. In carrying out its delegated responsibilities, the Program
recordkeeper shall have discretionary authority to construe, interpret, apply,
and administer the Program provisions. The discretionary

 



--------------------------------------------------------------------------------



 



    authority delegated to the Program recordkeeper shall, however, be limited
to the Program terms relevant to its delegated responsibilities and shall not
permit the Program recordkeeper to render a determination or to make any
representation concerning benefits which are not provided by the express terms
of the Program. The Program recordkeeper’s actions shall be given full force and
effect unless determined by the Plan Administrator to be contrary to the Program
provisions or arbitrary and capricious.

(h)   For purposes of the Program, a Plan Year shall mean the 12-month period
beginning January 1 and ending December 31.

SECTION III. Effective Date
The Corporation established this Program effective December 1, 1985. The Program
has been amended
from time to time.
SECTION IV. Eligibility

(a)   To be eligible for a benefit under this Program, an executive employee
must meet the following requirements:

  (1)   be a regular or Flexible Service U.S. or U.S. International Service
Personnel executive employee at the date of retirement or death;     (2)   have
at least 10 years of Retirement Program Part B or Part C credited service; and

(b)   To be eligible for a Regular SERP Benefit under the Regular SERP Formula,
an executive employee must:

  (1)   be at least 62 years old at retirement; or     (2)   be at least
55 years old at time of total and permanent disability retirement under the
Retirement Program; or     (3)   be at least 55 years old at time of death.    
(4)   General Motors Asset Management executives who are transferred to GMAM or
hired or promoted into executive status on or after August 4, 2003 are only
eligible for Regular Formula SERP benefits.

(c)   To be eligible for an Alternative SERP Benefit under the Alternative SERP
Formula, an executive employee must:

  (1)   Have been at work for GM on or after October 2, 1989, and
    (2)   be at least 62 years old at retirement; or     (3)   be actively at
work on or after November 1, 2005 and at least age 60 at time of death; or    
(4)   be actively at work on or after November 1, 2005 and at least age 60 at
time of total and permanent disability retirement under the Retirement Program.
    (5)   Executives will not be eligible to grow into benefits based upon the
Alternative SERP Formula from layoff status or any long-term leave of absence.  
  (6)   General Motors Asset Management executives who are transferred to GMAM
or hired or promoted into executive status on or after August 4, 2003 are
ineligible for Alternative Formula SERP benefits.

(d)   The following classes of individuals are ineligible to participate in the
Program regardless of any other Program terms to the contrary, and regardless of
whether the individual is a common-law employee of the Corporation:

  (1)   Any individual who provides services to the Corporation where there is
an agreement with a separate company under which the services are provided. Such
individuals are commonly referred to by the Corporation as “contract employees”
or “bundled-services employees;”

 



--------------------------------------------------------------------------------



 



  (2)   Any individual who has signed an independent contractor agreement,
consulting agreement, or other similar personal services contract with the
Corporation;     (3)   Any individual that the Corporation, in good faith,
classifies as an independent contractor, consultant, contract employee, or
bundled-services employee during the period the individual is so classified by
the Corporation.

    The purpose of this provision is to exclude from participation in the
Program all persons who actually may be common-law employees of the Corporation,
but are not paid as though they are employees of the Corporation regardless of
the reason they are excluded from the payroll, and regardless of whether the
exclusion is correct.   (e)   Until age 70, any retired executive employee
receiving an Alternative SERP benefit under the Alternative SERP Formula is
prohibited from all activity that is competitive with the Corporation and/or
otherwise acting in any manner inimical or contrary to the best interests of the
Corporation. Alternative SERP benefits may be suspended if a retired executive
does not respond to the Corporation’s request for information relating to this
paragraph. If any such executive violates these conditions precedent, the
executive and his/her beneficiaries thereafter lose eligibility for any benefits
based upon the Alternative SERP Formula, commencing with the date of initial
violation. While the conditions precedent identified above (i.e., prohibit
working for a competitor and/or otherwise acting in any manner inimical or
contrary to the best interests of the Corporation) are not now conditions to the
receipt of Regular SERP benefits, the Corporation reserves the right to impose
prohibitions and conditions precedent to the receipt of Regular SERP benefits at
any time and without prior notice.   (f)   An executive who is subject to
automatic retirement at age 65 under the terms of the Retirement Program must be
approved by the Executive Compensation Committee of the Board of Directors to be
eligible for SERP benefits under this Program for retirement at ages 62-64.

SECTION V. Amount of Benefits Under the Regular Formula of the Program

(a)   The monthly benefit under the Regular formula of this Program is an amount
equal to two percent (2%) of average monthly base salary for the highest 60 of
the 120 months immediately preceding retirement, multiplied by the years of
credited service used to determine the Part B Supplementary benefit or the
Part C benefit under the Retirement Program, less the sum of (1) all monthly
benefits payable under the Retirement Program and BEP-R (if any), including the
annuitized value of the Part C benefit, prior to reduction for the cost of any
survivor coverage, (2) two percent (2%) of the maximum Primary Social Security
benefit payable (regardless of actual receipt) in the year of retirement
multiplied by the employee’s years of Part A or Part C credited service under
the Retirement Program, and (3) any benefits payable under certain other
GM-provided benefit programs, such as Extended Disability Benefits.   (b)   The
“Special Benefit” provided under the GM Health Care Program is not taken into
account in determining any monthly benefit amount payable hereunder.   (c)   For
purposes of this Section V, average monthly base salary means the monthly
average of base salary for the highest 60 of the 120 months immediately
preceding retirement.   (d)   The monthly Social Security offset amount will be
based upon the maximum Primary Social Security benefit in the year the executive
retires, regardless of the executive’s age at retirement or availability to
him/her of a

 



--------------------------------------------------------------------------------



 



    Social Security benefit. The Social Security offset amount determined at
retirement is not re-determined for any subsequent Social Security increase.

(e)   Any post-retirement increase under the Retirement Program does not reduce
any monthly benefit payable under this Program. For purposes of this subsection,
adjustments to the IRC Section 415 limits are not considered post-retirement
increases.   (f)   Benefits payable under the Regular Formula to a surviving
spouse are detailed in Section VIII.

SECTION VI. Amount of Benefits Under the Alternative Formula of the Program

(a)   Under the Program, of which this Alternative Formula is a part, an
eligible retiring executive is entitled to the greater of the monthly benefit,
if any, generated through either (1) the Alternative Formula, as described
hereinafter, or (2) the Regular SERP formula described in Section V.   (b)   The
effective date of this formula is for retirements with benefits payable
commencing on or after November 1, 1989.   (c)   The monthly benefit level
provided hereunder will equal 1.5% of average total direct compensation (monthly
base salary plus average monthly annual incentive compensation, as defined in
Section VI(e) below), multiplied by years of credited service (35-year maximum)
used to determine the Part B supplementary benefit or the Part C benefit under
the Retirement Program, less the sum of (1) all monthly benefits payable under
the Retirement Program and BEP-R (if any), including the annuitized value of the
Part C benefit, prior to reduction for the cost of any survivor coverage,
(2) 100% of the maximum Primary Social Security benefit payable (regardless of
actual receipt) in the year of retirement, and (3) any benefits payable under
certain other GM-provided programs, such as Extended Disability Benefits.   (d)
  The “Special Benefit” payable under the Health Care Program is not taken into
account in determining any monthly benefit amount payable hereunder.   (e)   For
purposes of this Section VI, average monthly base salary means the monthly
average of base salary for the highest 60 of the 120 months immediately
preceding retirement. Average monthly incentive compensation means an amount
determined by dividing the total of the highest five of the last ten years of
annual incentive awards, by 60. Each annual incentive award amount is the final
award amount related to the performance period year for which it was awarded,
not the amount that is subsequently paid. Awards related to the year of
retirement will not be used in the calculation for retirements before October 1,
2005. For retirements on or after that date, awards related to the year of
retirement may be included provided they are based on a full 12 month
performance period, such as in the case of awards based on fiscal year
performance periods ending other than on December 31. where the effective date
of retirement is after that date but before year end. Moreover, neither
Performance Achievement Plan awards, Stock Performance Program awards, Stock
Incentive Plan grants, nor any other form of payment, are eligible for inclusion
in determining an Alternative Formula monthly benefit amount. Non-consecutive
years within the last ten years of employment may be used for determining the
blended amount of average monthly (1) base salary, and (2) incentive
compensation.   (f)   The monthly Social Security offset amount will be based
upon the maximum Primary Social Security benefit in the year the executive
retires, regardless of the executive’s age at retirement or availability to
him/her of a Social Security benefit. The Social Security offset amount
determined at retirement is not re-determined for any subsequent Social Security
increase.

 



--------------------------------------------------------------------------------



 



(g)   Any post-retirement increase under the Retirement Program does not reduce
any monthly benefit payable under this Program. For purposes of this subsection,
adjustments to the IRC Section 415 limits are not considered post-retirement
increases.   (h)   Benefits payable under the Alternative Formula to a surviving
spouse are detailed in Section VIII.

SECTION VII. Payment of Benefits

(a)   Payment of benefits, in the monthly amount determined pursuant to
Section V or VI of this Program, are payable in accordance with the terms and
conditions established by the Plan Administrator.   (b)   The payment of
benefits under this Program shall be reduced by the amount that a Participant
owes the Corporation or any subsidiary, for any reason, including benefit
overpayments, wage overpayments, and amounts due under all incentive
compensation plans. The Participant will be relieved of liability in the amount
of the reduction following the payment to the Corporation.

SECTION VIII. Surviving Spouse Benefits

(a)   In lieu of the monthly SERP benefit otherwise payable, an employee who
retires, and is eligible for a SERP retirement benefit, shall be deemed to have
elected automatically a reduced amount of monthly SERP benefit to provide that,
if the designated spouse shall be living at the employee’s death after such
election shall have become effective, a survivor benefit shall immediately be
payable to such spouse commencing on the first of the month following the
employee’s death and such survivor benefit shall be payable during the spouse’s
further lifetime. Written consent of the spouse witnessed by a Notary Public is
required if the employee rejects the SERP surviving spouse coverage.   (b)   If
an executive employee who is eligible for benefits under this Program dies in
service on or after having attained age 55, but prior to having attained age 62,
and such executive would have been eligible to retire voluntarily under the
terms of the Retirement Program on the date of his or her death, then the
eligible surviving spouse1 of such executive shall be eligible to receive a 65%
(60% for retirements prior to October 1, 1999) surviving spouse benefit based
upon the Regular SERP Formula.   (c)   If an executive employee who is eligible
for benefits under this Program dies in service on or after having attained age
60, but prior to having attained age 62, and such executive would have been
eligible to retire voluntarily under the terms of the Retirement Program on the
date of his or her death, then the eligible surviving spouse1 of such executive
shall be eligible to receive a 65% surviving spouse benefit based upon the
Alternative SERP Formula   (d)   No election of surviving spouse coverage may be
made after retirement.   (e)   Any such survivor benefit will be equal to 65%
(60% for retirements prior to October 1, 1999) of the reduced monthly SERP
amount otherwise payable to the deceased retiree or employee. Any such reduction
applicable to the retiree’s benefit is 5% if the age of the employee and the age
of the spouse are within five years of each other. The 5% is increased by
1/2 percent (1/2%) for each full year over five years the spouse is younger than
the

 

1   In order for a surviving spouse to be eligible to receive surviving spouse
benefits under this Program, the surviving spouse must have been married to the
executive employee on the date of his or her death for a period of not less than
one year.

 



--------------------------------------------------------------------------------



 



employee. The 5% is reduced by 1/2 percent (1/2%) for each full year over five
years the spouse is older than the employee

(f)   In the event the spouse predeceases the executive, the cost for surviving
spouse coverage will not be restored.   (g)   If a Program eligible retiree is
not receiving a SERP benefit due to eligibility to receive benefits under the
Retirement Program and other GM-provided plans which exceed the SERP target
benefit level, the accrued cost of the surviving spouse benefit described in
this Section VIII will be recovered in full before the retiree is first entitled
to receive benefits under this Program.

SECTION IX. Amendment, Modification, Suspension, or Termination by Corporation

(a)   The Corporation reserves the right, by and through the Executive
Compensation Committee of the Board of Directors or its delegate, to amend,
modify, suspend, or terminate this Program in whole or in part, at any time. No
oral statements can change the terms of this Program. This Program can only be
amended, in writing, by the Board of Directors, the Executive Compensation
Committee, or an appropriate individual or committee as designated by the Board
of Directors or Executive Compensation Committee. Absent an express delegation
of authority from the Board of Directors or the Executive Compensation
Committee, no one has the authority to commit the Corporation to any benefit or
benefits provision not provided for under this Program or to change the
eligibility criteria or other provisions of this Program.   (b)   The
Corporation may, from time-to-time and in its sole discretion, adopt limited
early retirement provisions to provide retirements (i) during a specified period
of time, (ii) at a specified level of benefits, and (iii) for identified
executive employees. Any such early retirement provisions that may be adopted by
the Corporation are made a part of this Program as though set out fully herein.
  (c)   The Corporation may, from time-to-time and in its sole discretion,
adjust the amount of an executive’s credited service used to determine the
benefits under this Program, or the amount of benefits payable to an executive
under this Program.

SECTION X. Claim Denial Procedures
     The Plan Administrator will provide adequate notice, in writing, to any
Participant or beneficiary whose claim for benefits under the Program has been
denied, setting forth the specific reasons for such denial. The Participant or
beneficiary will be given an opportunity for a full and fair review of a
decision by the Plan Administrator denying a claim for benefits. An appeal may
be filed with the Executive Compensation Committee of the Board of Directors,
which has been delegated final discretionary authority to construe, interpret,
apply, and administer the Program. Such appeal to the Executive Compensation
Committee must be filed, in writing, within 60 days from the date of the written
decision from the Plan Administrator denying the claim for benefits. Such an
appeal may be initiated by forwarding the request to General Motors Corporation,
300 Renaissance Center, Mail Code 482-C32-C61, P.O. Box 300, Detroit, Michigan
48265-3000. As a part of this review, the Participant or beneficiary must submit
any written comments that may support their position. The Executive Compensation
Committee shall be the final review authority with respect to appeals, and its
decision shall be final and binding upon the Corporation and the participant or
beneficiary.
SECTION XI. Service of Legal Process

Service of legal process on General Motors Corporation may be made at any office
of the CT Corporation. The CT Corporation, which maintains offices in 50 states,
is the statutory agent for services of legal process on General

 



--------------------------------------------------------------------------------



 



Motors Corporation. The procedure for making such service generally is known to
practicing attorneys. Services of legal process also may be made upon General
Motors Corporation, 400 Renaissance Center, Mail Code 482-038-210, Detroit,
Michigan 48265-4000.
SECTION XII. Named Fiduciary
The Executive Compensation Committee of the Corporation’s Board of Directors
shall be the Named Fiduciary with respect to the Program. The Executive
Compensation Committee may delegate authority to carry out such of its
responsibilities, as it deems proper, to the extent permitted by ERISA.
SECTION XIII. Non-Assignability
It is a condition of this Program, and all rights of each Participant shall be
subject thereto, that to the full extent permissible by law no right or interest
of any Participant in this Program or in his or her account shall be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and further
excluding devolution by death or mental incompetency. No right or interest of
any Participant in this Program or in their account shall be liable for, or
subject to, any obligation or liability of such Participant except as provided
in Section VII(b).

 